Title: To James Madison from John Walker, 2 August 1789
From: Walker, John
To: Madison, James


Dear Sir.
Belvoir Aug: 2d. 1789.
I thank you for your favor of the 8th ult: with its inclosures; But little have I to give you in return. We have at length been blessed with a fine rainy season, after one of the most alarming droughts I remember, which was, as far as I could hear, almost universal; but the rain, I hope, has been as general, & if frequently repeated, we may still make a plenty of bread, tho’ the crops of Tobacco must, I think, be short, because many have not planted what they intended, & others have done it but a few days ago. The President’s recovery must be a subject of Joy, not only to his friends & acquaintance, but to all the lovers of liberty & mankind. Present me to my good friend Mr. Page, & tell him ’tis long since I had the pleasure of hearing from him. I am My dear Sir Your most obedt. Servt.
Jn. Walker
